In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-068 CR

____________________


HENRY GEORGE GREEN, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 81875




MEMORANDUM OPINION (1)
	Henry George Green, Jr. entered a guilty plea to aggravated sexual assault on a
child.  A plea bargain agreement between Green and the State limited the upper range of
punishment.  Following the agreement, the trial court deferred adjudication of guilt and
placed Green on community supervision.  In subsequent proceedings, the trial court
proceeded with adjudication of guilt and sentenced Green to twelve years of confinement
in the Texas Department of Criminal Justice, Institutional Division.  Green filed a pro se
notice of appeal on January 27, 2003.   
	The trial court entered a certification of the defendant's right to appeal in which the
court certified that this is a plea-bargain case, and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The trial court's certification is included in the record on
appeal.  
	On February 5, 2003, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record by March 7, 2003.  See Tex. R. App. P. 37.1.  The
record has not been supplemented with an amended certification.  Because a certification
that shows the defendant has the right of appeal has not been made part of the record, the
appeal must be dismissed.  See Tex. R. App. P. 25.2(d).   
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered March 20, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.